Citation Nr: 1332187	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  07-18 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a gastrointestinal disability.

3.  Entitlement to service connection for hearing loss disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to a disability rating higher than 30 percent for posttraumatic stress disorder (PTSD) prior to May 29, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1964 to February 1968, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which in pertinent part denied service connection for hearing loss, tinnitus, hypertension and a stomach disability, and granted service connection for PTSD and assigned a 30 percent disability rating effective October 29, 2004.  These claims are now in the jurisdiction of the San Diego, California, RO.

The disability rating assigned for PTSD was later increased to 50 percent effective May 29, 2007.  Pursuant to the Board's September 2011 decision, a February 2012 rating decision granted an increased disability rating of 100 percent for PTSD effective May 29, 2007.  The rating for the earlier time period remains on appeal.

In March 2011, the Veteran appeared at a Video Conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in September 2011, when it was remanded for further development.  With respect to the claim for increased rating for PTSD, the RO/AMC again failed to comply with remand directives to consider and address Social Security Administration records related to the Veteran's mental health disability and whether extraschedular consideration was appropriate.  Therefore, this matter must again be remanded to ensure compliance with the remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

As a final preliminary matter, the Board notes that in addition to a paper claims file, the Veteran also has an electronic (Virtual VA) record.  A review of this record reveals additional VA treatment records dated from April 2013.  
 
The issues of entitlement to service connection for hearing loss disability and hypertension, and entitlement to an increased disability rating for PTSD are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, tinnitus had its onset in service.

2.  Resolving all doubt in favor of the Veteran, a stomach disability, recently diagnosed as abdominal bloating, is proximately due to his service-connected to alcoholism which has been attributed to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a stomach disability, recently diagnosed as abdominal bloating, have been met, as secondary to the service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the Board's decision to grant service connection for tinnitus and a stomach disability  herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Tinnitus

The Veteran filed a claim for service connection for tinnitus, asserting that he first experienced ringing in his ears in July 1964 after his first training in field artillery.  He stated that the ringing and buzzing in his ears had continued throughout the four years in service and continued ever since, preventing him from concentrating and communicating effectively.

At the Board hearing in March 2011, the Veteran testified that he was regularly exposed to excessive hazardous noise during his military service, especially as part of his duties in a field artillery unit.  He stated that he had constant ringing in the ears since his initial time in the Marine Corps.  He had not been issued any hearing protection at any time during his military service; since service he had not been routinely exposed to loud noises.  He referenced a buddy statement submitted from a Marine Corps friend who had noticed the Veteran having trouble understanding and communicating in service and recalled being told at that time that the Veteran had ringing in his ears.

Lay statements filed in March 2011 both relate that the Veteran has complained of ringing in his ears since service.  A statement by the Veteran's friend and comrade in service noted that the Veteran complained of ringing in his ears and problems hearing before service separation, while stationed at 29 Palms in California.  A statement by the Veteran's ex-fiancé noted that after returning from Vietnam the Veteran complained of ringing in his ears.

VA treatment records show that the Veteran has received treatment for his ongoing tinnitus, but with little success at neutralizing the problem.

Based on the totality of evidence of record, and by resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  The record shows that the Veteran was exposed to hazardous noise in service by virtue of his assignment to a field artillery unit.  He has asserted that he began experiencing tinnitus in service and that it has continued ever since.  The Veteran is considered competent to provide evidence as to his own experience, especially those of subjective symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.").  Treatment records show that the Veteran has tinnitus at present and lay statements by the Veteran and his friends show that he had the condition in service.  

Moreover, the most recent examination conducted in November 2011 failed to provide an etiological opinion.  However, the Veteran again reported tinnitus that began while in service.  Given this deficiency, the examination report is inadequate and, in turn, has minimal probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).    

In sum, the evidence documents noise exposure in service, and the lay evidence shows a link between the Veteran's current tinnitus to his in-service noise exposure.  Accordingly, based on the analysis above, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b).  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert, supra.

Stomach Disability

The Veteran has been treated extensively over the years for complaints of abdominal pain and distress.  Prior diagnoses have included gastritis, gastroesophageal reflux disease (GERD), and small intestine bowel overgrowth (SIBO).  Numerous diagnostic tests have been performed with no clear results.  The  record also indicates that the Veteran has been advised numerous times by doctors treating his gastrointestinal problems to reduce his alcohol intake.

Importantly, an August 2005 private opinion stated that the Veteran self-medicated his PTSD with alcohol, which had slowly eroded his gastric lining leading to both gastritis and esophagitis.  Further, at an October 2010 VA psychiatric examination, the Veteran reported a history of alcohol abuse and stated that drinking helped him repress his memories of Vietnam.  The examiner diagnosed the Veteran with chronic PTSD, major depressive disorder secondary to PTSD, and alcohol abuse secondary to PTSD.  

The Veteran was afforded a VA examination in November 2011 VA examination to address the etiology of his stomach disability.  After examining the Veteran, the examiner diagnosed abdominal bloating based on the Veteran's reported symptoms of constant sensation of cramping and bloating particularly on the left side of his belly.  The examiner offered the opinion that the Veteran's disability was not related to his military service.  Rather, the examiner related it to the Veteran's history of alcohol abuse.

Under the law, service connection may be granted for a disability which is the result of a service-connected disease.  38 C.F.R. § 3.310(a).  In this instance, there is evidence of a current disability, specifically the VA examiner's diagnosis of abdominal bloating, which the examiner stated was due to the Veteran's history of alcohol abuse.  Another private and VA examiner have specifically attributed the Veteran's history of alcohol abuse to his PTSD from his experiences in Vietnam.  As a result, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for a stomach disability, recently diagnosed as abdominal bloating, as secondary to the Veteran's service-connected PTSD is warranted.  38 C.F.R. § 3.310(a).   In reaching this conclusion, the Board finds that the evidence is in at least a state of equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
ORDER

Service connection for tinnitus is granted.

Service connection for a stomach disability, recently diagnosed as abdominal bloating, as secondary to service-connected PTSD, is granted.	


REMAND

Unfortunately, although the Board regrets the additional delay, further development is necessary with respect to the remaining issues on appeal.  

The Veteran seeks service connection for bilateral hearing loss disability.  The record shows that the Veteran has been examined and tested on several occasions with no valid audiometric examination because of the Veteran's tinnitus.  At the May 2005 VA examination, the examiner indicated that an Auditory Brainstem Response test may yield more accurate results with regard to hearing acuity.  It appears that such test has never been performed.  The Board herein directs that, if on renewed standard testing valid results cannot be achieved, such a test be performed as part of the duty to assist.

The Veteran also seeks service connection for hypertension.  The Board notes that a May 2013 rating decision granted service connection for coronary artery disease and myocardial infarction as due to ischemic heart disease based on presumptive exposure to herbicides in Vietnam.  An updated VA evaluation and opinion with regard to any possible causative relationship between hypertension and coronary artery disease is needed before the issue can be properly adjudicated.  The Board also notes the opinion of the November 2011 VA examiner that attributed the Veteran's hypertension, at least in part, to his alcohol abuse.  This opinion should also be considered and addressed by the examiner.

Moreover, the Veteran also seeks an increased disability rating for PTSD prior to May 29, 2007.  As noted above, this matter has previously been remanded with instructions for the RO/AMC to specifically consider and address pertinent Social Security Administration records.  However, the RO/AMC failed to comply with the remand directives.  Therefore, this matter must once again be remanded to ensure that the instructions are complied with as the law demands.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   In addition, an opinion should be obtained to address the severity of the Veteran's PTSD prior to May 29, 2007. 

Based on review of the record, it appears that the Veteran receives continuous treatment for these disabilities at the VA.  The most recent VA treatment records associated with the Veteran's Virtual VA record date from April 2013.  As VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records from April 2013 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain additional VA treatment records from April 2013 to the present. 

2.  Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not that he has a current hearing loss disability which meets the criteria under 38 C.F.R. § 3.385 and was at least as likely as not (probability 50 percent or more) incurred in or aggravated by his military service, to include noise exposure as a member of an artillery unit.  As part of this examination, any and all available testing methods should be used, to include Auditory Brainstem Response testing if a valid audiometric reading cannot be obtained using standard testing methods.  

The examiner is advised that the Veteran has been awarded service connection for his tinnitus based on his conceded noise exposure in service and his assertions of ongoing symptomatology since service; the Veteran has also been provided hearing aids through VA.  The examiner should provide the rationale for any opinion rendered.  A copy of the entire claims file, to include the Virtual VA electronic record, should be provided to the examiner for review.

3.  Provide the Veteran an appropriate VA evaluation and opinion to determine whether it is at least as likely as not (probability 50 percent or more) that his hypertension was caused or aggravated, that is permanently worsened, by his service-connected coronary artery disease and myocardial infarction.  To the extent possible, the opinion should provide an explanation of the relationship, if any, between coronary artery disease/ischemic heart disease and hypertension.  

In addition, the evaluator should offer an opinion as to whether the Veteran's history of alcohol abuse at least as likely as not (probability 50 percent or more) caused or aggravated or otherwise contributed to his hypertension.

A rationale should be provided for any opinions rendered.  A copy of the entire claims file, to include the Virtual VA  electronic record, should be provided for the evaluator to for review.

4.  Provide the Veteran a current psychiatric opinion with respect to his PTSD.  The opinion should specifically address the nature and severity of the Veteran's disability prior to May 29, 2007.  Any and all relevant Social Security Administration records should be discussed.  The opinion should include an evaluation of the effects of the Veteran's mental health symptoms on his occupational and social functioning for this time period.  Specifically, the opinion is asked to evaluate, on a retrospective basis, the propriety of the assigned disability ratings and to discuss the type of changes in severity of disability prior to and after May 29, 2007 and the reasons for such changes, to the extent possible.

The entirety of the Veteran's claims file, to include the Virtual electronic record, should be provided to the expert for review.  A rationale or explanation should be included for any opinions provided.

5.  On completion of the foregoing, the claims should be adjudicated.  The RO/AMC should ensure that such adjudication specifically considers and addresses the Social Security Administration records and otherwise complies with all remand instructions set forth above.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.N. Moats
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


